                Case 2:20-cr-00141-KJN Document 5 Filed 08/28/20 Page 1 of 1


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-cr-00141-KJN
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS AND VACATE STATUS
                                           )   CONFERENCE
13         v.                              )
                                           )
14   RICHARD W. CRABB JR.,                 )   DATE: September 24, 2020
                                           )   TIME: 9:00 a.m.
15                      Defendant.         )   JUDGE: Honorable Kendall J. Newman
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00141-KJN with

20   prejudice is GRANTED.

21         It is further ordered that the status conference scheduled on

22   September 24, 2020, is vacated.

23   IT IS SO ORDERED.

24
     Dated:     August 27, 2020
25

26

27

28


     ORDER TO DISMISS AND VACATE STATUS         1            U.S. v. RICHARD W. CRABB JR.
